DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly submitted/amended independent claims 20-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 20-24 are newly submitted and directed to a method for manufacturing a coil-incorporated multilayer substrate which is not the originally selected Group I (see Requirement for Restriction/Election on 02/10/2021).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 20-24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2016/0078998] in view of Bertels [U.S. Pub. No. 2016/0163445], Takeda [JP 04-351707] (for support), Kawamura [JP 08-124745], and Misawa et al. [JP 09-289128].
Regarding Claim 3, Park et al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (120, 160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (120, 160, 190, 210); wherein
the plurality of base materials (120, 160, 190, 210) that are each made of the insulating material and that each include the conductor pattern (150, 180, 200) are joined directly to one another (see Figs. 21-22, elements 120, 160, 190, 210 are jointed directly to one another);
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 120, 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (120, 160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (120, 160, 190, 210) on which the coil portion is provided, an outer dummy pattern (31) defined by a conductor pattern on an outer side of the coil portion (see Fig. 21), and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (120, 160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion (see Figs. 21-22, a width of element 31 is larger than a width of elements 150, 180, 200);
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Figs. 21-22, a distance between element 30 and element 10 is smaller or equal to the width of element 30).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, the plurality of base materials that are each made of the thermoplastic resin, and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Bertels shows an electrical device (Figs. 2, 3, and 8) teaching and suggesting the base material (72) made of thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and the plurality of base materials (72) that are each made of the thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and that each include the conductor pattern (71) are joined directly to one another (see Figs. 2, 3, and 8, elements 72 are jointed directly to one another by stacking, Paragraphs [0119], claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin and the plurality of base materials that are each made of the thermoplastic resin as taught by Bertels for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve ultra-high-quality thermoplastic suitable for injection molding and extrusion (Paragraph [0014]). The motivation would also include good moldability and good heat/thermal resistance to facilitate insulation to obtain desirable operating characteristics.
In addition, having the plurality of base materials that are each made of the thermoplastic resin are joined directly to one another would have been an obvious design choice based on intended and/or environmental use to achieve a simplified design and obtain compact design to reduce manufacture size, cost, and weight.
Park et al. in view of Bertels does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]), and an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) are provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than a width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); a width (m2 or m1) of the inner dummy pattern (121) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Fig. 1, a distance between element 121 and element 41 is smaller or equal to the width m2 or m1 of element 121).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion; a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion; and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Bertels to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Bertels and Takeda does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Park et al. in view of Bertels and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
Park et al. in view of Bertels, Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Bertels, Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).
In addition, the combination of Park et al. in view of Bertels, Takeda, and Kawamura, and Misawa et al. shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (m2 or m1 of Takeda) of the inner dummy pattern (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura and Takeda for the device as disclosed by Park et al. in view of Bertels, Takeda, Kawamura, and Misawa et al. to obtain desirable operating characteristics for inductance values.
Regarding Claim 9, Kawamura shows a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to the width (w) of the outer dummy pattern (Ld, see English translation, Ld have the same value as La, Lb, Lc).
Regarding Claim 10, Park et al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (120, 160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (120, 160, 190, 210); wherein
the plurality of base materials (120, 160, 190, 210) that are each made of the insulating material and that each include the conductor pattern (150, 180, 200) are joined directly to one another (see Figs. 21-22, elements 120, 160, 190, 210 are jointed directly to one another);
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 120, 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (120, 160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (120, 160, 190, 210) on which the coil portion is provided, an outer dummy pattern (31) defined by a conductor pattern on an outer side of the coil portion (see Fig. 21), and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (120, 160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion (see Figs. 21-22, a width of element 31 is larger than a width of elements 150, 180, 200);
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, the plurality of base materials that are each made of the thermoplastic resin, a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Bertels shows an electrical device (Figs. 2, 3, and 8) teaching and suggesting the base material (72) made of thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and the plurality of base materials (72) that are each made of the thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and that each include the conductor pattern (71) are joined directly to one another (see Figs. 2, 3, and 8, elements 72 are jointed directly to one another by stacking, Paragraphs [0119], claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin and the plurality of base materials that are each made of the thermoplastic resin as taught by Bertels for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve ultra-high-quality thermoplastic suitable for injection molding and extrusion (Paragraph [0014]). The motivation would also include good moldability and good heat/thermal resistance to facilitate insulation to obtain desirable operating characteristics.
In addition, having the plurality of base materials that are each made of the thermoplastic resin are joined directly to one another would have been an obvious design choice based on intended and/or environmental use to achieve a simplified design and obtain compact design to reduce manufacture size, cost, and weight.
Park et al. in view of Bertels does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]), and an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) are provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than a width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); a width (m2 or m1) of the inner dummy pattern (121) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]); and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Fig. 1, a distance between element 121 and element 41 is smaller or equal to the width m2 or m1 of element 121).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than a width of the conductor patterns of the coil portion; a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion; and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Bertels to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Bertels and Takeda does not explicitly show the conductor pattern made of metal foil and a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Park et al. in view of Bertels and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
Moreover, Kawamura generally teaches and suggests a distance (p) between the dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Therefore, the combination of Park et al. in view of Bertels, Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance (element p of Kawamura) between the conductor pattern (La, Lb, Lc of Kawamura) of the coil portion (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor pattern of the coil portion as taught by Kawamura and Takeda for the device as disclosed by Park et al. in view of Bertels, Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.
Park et al. in view of Bertels, Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Bertels, Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Bertels, Takeda, Kawamura, and Misawa et al. as applied to claim 3 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 4, Park et al. in view of Bertels, Takeda, Kawamura, and Misawa et al. shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outer dummy pattern (211) and the inner dummy pattern is connected to an interlayer connection conductor (210).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Park et al. in view of Bertels, Takeda, Kawamura, and Misawa et al. to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Bertels, Takeda, Kawamura, and Misawa et al. as applied to claim 3 above, and further in view of Muto [U.S. Pub. No. 2008/0197963].
Regarding Claim 4, Park et al. in view of Bertels, Takeda, Kawamura, and Misawa et al. shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor.
Muto shows a device (Fig. 2) teaching and suggesting at least one of the outer dummy pattern (31) and the inner dummy pattern is connected to an interlayer connection conductor (29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the inner dummy pattern is connected to an interlayer connection conductor as taught by Muto for the device as disclosed by Park et al. in view of Bertels, Takeda, Kawamura, and Misawa et al. to facilitate electrical connection to another layer such as grounding (Paragraph [0107]).

Claims 5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2016/0078998] in view of Bertels [U.S. Pub. No. 2016/0163445], Jeong et al. [U.S. Pub. No. 2015/0187484], Takeda [JP 04-351707] (for support), Kawamura [JP 08-124745], and Misawa et al. [JP 09-289128].
Regarding Claim 5, Park et al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (120, 160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (120, 160, 190, 210); wherein
the plurality of base materials (120, 160, 190, 210) that are each made of the insulating material and that each include the conductor pattern (150, 180, 200) are joined directly to one another (see Figs. 21-22, elements 120, 160, 190, 210 are jointed directly to one another);
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 120, 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (120, 160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (120, 160, 190, 210) on which the coil portion is provided, an innermost conductor pattern (innermost end of element 10) and an outer dummy pattern (31) defined by a conductor pattern on an outer side of the coil portion (see Fig. 21) are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (120, 160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the innermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the innermost conductor pattern (see Figs. 21-22, a width of innermost end of element 10 is larger than a width of element 10).
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion between the innermost conductor pattern and the outer dummy pattern (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, the plurality of base materials that are each made of the thermoplastic resin, the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern; and without restriction to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Bertels shows an electrical device (Figs. 2, 3, and 8) teaching and suggesting the base material (72) made of thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and the plurality of base materials (72) that are each made of the thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and that each include the conductor pattern (71) are joined directly to one another (see Figs. 2, 3, and 8, elements 72 are jointed directly to one another by stacking, Paragraphs [0119], claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin and the plurality of base materials that are each made of the thermoplastic resin as taught by Bertels for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve ultra-high-quality thermoplastic suitable for injection molding and extrusion (Paragraph [0014]). The motivation would also include good moldability and good heat/thermal resistance to facilitate insulation to obtain desirable operating characteristics.
In addition, having the plurality of base materials that are each made of the thermoplastic resin are joined directly to one another would have been an obvious design choice based on intended and/or environmental use to achieve a simplified design and obtain compact design to reduce manufacture size, cost, and weight.
Park et al. in view of Bertels does not explicitly show the conductor pattern made of metal foil, the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern; and without restriction to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (c) of the innermost conductor pattern (43) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the innermost conductor pattern (see Figs. 1-3); the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern (see Figs. 1-3, width c of element 43 is larger than or equal to a distance between element 43 and element 42).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the innermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the innermost conductor pattern; the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern as taught by Jeong et al. for the base material as disclosed by Park et al. in view of Bertels to decrease DC resistance value with high inductance value (Paragraph [0050]).
Park et al. in view of Bertels and Jeong et al. does not explicitly show the conductor pattern made of metal foil and without restriction to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an outer dummy pattern (111) defined by a conductor pattern on an outer side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2), a width (m2 or m1) of the outer dummy pattern (111) is larger than the width (l1) of the conductor patterns (41) of the coil portion (see Figs. 1-2, Paragraph [0022]) between the innermost conductor pattern and the outer dummy pattern (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outer dummy pattern is larger than the width of the conductor patterns of the coil portion between the innermost conductor pattern and the outer dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Bertels and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Bertels, Jeong et al., and Takeda does not explicitly show the conductor pattern made of metal foil and without restriction to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and the width of the innermost conductor pattern (width of Lp1 is at least 5µm or greater since width of Lp1 is greater than La) is larger than or equal to a distance (p) between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern (see Figs. 1-2 and see English translation), and without restriction to a distance (p) between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern (see Figs. 1-2), a distance (p) between the outer dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the innermost conductor pattern is larger than or equal to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, and without restriction to a distance between the innermost conductor pattern and the conductor pattern adjacent to the innermost conductor pattern, a distance between the outer dummy pattern and the conductor pattern of the coil portion adjacent to the outer dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Park et al. in view of Bertels, Jeong et al., and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).
Regarding Claim 7, Park e al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (120, 160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (120, 160, 190, 210); wherein
the plurality of base materials (120, 160, 190, 210) that are each made of the insulating material and that each include the conductor pattern (150, 180, 200) are joined directly to one another (see Figs. 21-22, elements 120, 160, 190, 210 are jointed directly to one another);
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 120, 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (120, 160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (120, 160, 190, 210) on which the coil portion is provided, an outermost conductor pattern (outermost end of element 10) and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (120, 160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200); and
a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern (see Figs. 21-22, a distance between element 30 and element 10 is smaller or equal to the width of element 30).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, the plurality of base materials that are each made of the thermoplastic resin, a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Bertels shows an electrical device (Figs. 2, 3, and 8) teaching and suggesting the base material (72) made of thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and the plurality of base materials (72) that are each made of the thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and that each include the conductor pattern (71) are joined directly to one another (see Figs. 2, 3, and 8, elements 72 are jointed directly to one another by stacking, Paragraphs [0119], claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin and the plurality of base materials that are each made of the thermoplastic resin as taught by Bertels for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve ultra-high-quality thermoplastic suitable for injection molding and extrusion (Paragraph [0014]). The motivation would also include good moldability and good heat/thermal resistance to facilitate insulation to obtain desirable operating characteristics.
In addition, having the plurality of base materials that are each made of the thermoplastic resin are joined directly to one another would have been an obvious design choice based on intended and/or environmental use to achieve a simplified design and obtain compact design to reduce manufacture size, cost, and weight.
Park et al. in view of Bertels does not explicitly show the conductor pattern made of metal foil and a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (a) of the outermost conductor pattern (41) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the outermost conductor pattern (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern as taught by Jeong et al. for the device as disclosed by Park et al. in view of Bertels to decrease DC resistance value with high inductance value (Paragraph [0050]).
Park et al. in view of Bertels and Jeong et al. does not explicitly show the conductor pattern made of metal foil.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2) and a width (m2 or m1) of the inner dummy pattern (121) is larger than or equal to the width (l1) of the conductor patterns (41) of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 1-2, Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Bertels and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Bertels, Jeong et al., and Takeda does not explicitly show the conductor pattern made of metal foil.
For support in the specification, Kawamura shows a device (Figs. 1-2) teaching and suggesting the coil includes a coil portion defined by the plurality of conductor patterns (La, Lb, Lc) that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 1-2) and a distance (p) between the dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the dummy pattern and the conductor pattern of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion as taught by Kawamura for the device as disclosed by Park et al. in view of Bertels, Jeong et al., and Takeda to stabilize the conductor layers where inductance fluctuation of the circuit can be reduced therefore setting the inductance value with high accuracy (Abstract, Constitution, see English translation).
In addition, the combination of Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width (m2 or m1 of Takeda) of the inner dummy pattern (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to the width of the inner dummy pattern as taught by Kawamura and Takeda for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.
Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).
Regarding Claim 11, Park et al. shows a coil-incorporated multilayer substrate (Figs. 21-22) comprising: 
a conductor pattern (10, 150, 180, 200) made of metal (Paragraph [0033]);
a base material (120, 160, 190, 210) and including the conductor pattern (150, 180, 200); and
a coil configured by a plurality of conductor patterns (adjacent turns of elements 150, 180, 200) by stacking a plurality of base materials (120, 160, 190, 210); wherein
the plurality of base materials (120, 160, 190, 210) that are each made of the insulating material and that each include the conductor pattern (150, 180, 200) are joined directly to one another (see Figs. 21-22, elements 120, 160, 190, 210 are jointed directly to one another);
the coil includes a coil axis in a stacking direction in which the plurality of base materials are stacked (see Figs. 21-22, a coil axis is formed by elements 150, 180, 200 in a stacking direction in which elements 120, 160, 190, 210 are stacked);
the coil includes a coil portion defined by the plurality of conductor patterns that are shaped so as to be wound around the coil axis a plurality of times (see Figs. 21-22, a coil portion defined by elements 150, 180, 200 that are shaped so as to be wound around the coil axis a plurality of times);
at least one of the plurality of base materials (120, 160, 190, 210) includes the coil portion (see Figs. 21-22);
on the at least one of the plurality of base materials (120, 160, 190, 210) on which the coil portion is provided, an outermost conductor pattern (outermost end of element 10) and an inner dummy pattern (30) defined by a conductor pattern on an inner side of the coil portion are provided (see Figs. 21-22); and
in at least two perpendicular or substantially perpendicular axial directions along a surface of the at least one of the plurality of base materials (120, 160, 190, 210), of the plurality of conductor patterns (150, 180, 200) that define the coil portion (see Figs. 21-22):
a width of the inner dummy pattern is larger than the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 21-22, a width of element 30 is larger than a width of elements 150, 180, 200).
Park et al. does not explicitly show the conductor pattern made of metal foil, the base material made of thermoplastic resin, the plurality of base materials that are each made of the thermoplastic resin, a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Bertels shows an electrical device (Figs. 2, 3, and 8) teaching and suggesting the base material (72) made of thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and the plurality of base materials (72) that are each made of the thermoplastic resin (claims 6-7, Paragraphs [0013], [0014]) and that each include the conductor pattern (71) are joined directly to one another (see Figs. 2, 3, and 8, elements 72 are jointed directly to one another by stacking, Paragraphs [0119], claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic resin and the plurality of base materials that are each made of the thermoplastic resin as taught by Bertels for the base material as disclosed by Park et al. to facilitate insulation to prevent shorting of adjacent coil and achieve ultra-high-quality thermoplastic suitable for injection molding and extrusion (Paragraph [0014]). The motivation would also include good moldability and good heat/thermal resistance to facilitate insulation to obtain desirable operating characteristics.
In addition, having the plurality of base materials that are each made of the thermoplastic resin are joined directly to one another would have been an obvious design choice based on intended and/or environmental use to achieve a simplified design and obtain compact design to reduce manufacture size, cost, and weight.
Park et al. in view of Bertels does not explicitly show the conductor pattern made of metal foil, a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern, and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Jeong et al. shows a device (Figs. 1-3) teaching and suggesting a width (a) of the outermost conductor pattern (41) is larger than a width (b) of the conductor patterns (42) of the coil portion other than the outermost conductor pattern (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the outermost conductor pattern is larger than a width of the conductor patterns of the coil portion other than the outermost conductor pattern as taught by Jeong et al. for the device as disclosed by Park et al. in view of Bertels to decrease DC resistance value with high inductance value (Paragraph [0050]).
Park et al. in view of Bertels and Jeong et al. does not explicitly show the conductor pattern made of metal foil and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
For support in the specification, Takeda shows a device (Figs. 1-2) teaching and suggesting an inner dummy pattern (121) defined by a conductor pattern on an inner side of the coil portion (Paragraph [0022]) is provided (see Figs. 1-2) and a width (m2 or m1) of the inner dummy pattern (121) is larger than or equal to the width (l1) of the conductor patterns (41) of the coil portion between the outermost conductor pattern and the inner dummy pattern (see Figs. 1-2, Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the inner dummy pattern is larger than or equal to the width of the conductor patterns of the coil portion between the outermost conductor pattern and the inner dummy pattern as taught by Takeda for the device as disclosed by Park et al. in view of Bertels and Jeong et al. to prevent deformation of the coil layer and a short circuit thereby improving reliability (Paragraph [0024]).
Park et al. in view of Bertels, Jeong et al., and Takeda does not explicitly show the conductor pattern made of metal foil and a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor patterns of the coil portion.
Kawamura generally teaches and suggests a distance (p) between the dummy pattern (Ld) and the conductor pattern (Lc) of the coil portion adjacent to the dummy pattern is smaller than or equal to a distance (p) between the conductor patterns (La, Lb, Lc) of the coil portion (see Figs. 1-2, see English translation).
Therefore, the combination of Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura shows a distance (element p of Kawamura) between the inner dummy pattern (element 121 of Takeda) and the conductor pattern (element 41 of Takeda) of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance (element p of Kawamura) between the conductor pattern (La, Lb, Lc of Kawamura) of the coil portion (see English translation of Kawamura and Paragraph [0022] of Takeda).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the inner dummy pattern and the conductor pattern of the coil portion adjacent to the inner dummy pattern is smaller than or equal to a distance between the conductor pattern of the coil portion as taught by Kawamura and Takeda for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to obtain desirable operating characteristics for inductance values.
Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura does not explicitly show the conductor pattern made of metal foil.
Misawa et al. shows a device (Figs. 1-2) teaching and suggesting the conductor pattern (2) made of metal foil (Paragraphs [0005], [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern made of metal foil as taught by Misawa et al. for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to form a coil with reduced thickness for compact design while achieving desirable inductance values (Paragraphs [0007]-[0008]).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura as applied to claims 5 and 7 above, and further in view of Lee [U.S. Patent No. 8,253,523].
Regarding Claim 6, Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor.
Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outer dummy pattern (211) and the innermost conductor pattern is connected to an interlayer connection conductor (210).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).
Regarding Claim 8, Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not show at least one of the outermost conductor pattern and the innermost conductor pattern is connected to an interlayer connection conductor.
In addition, Lee shows an inductor device (Figs. 2A-5) teaching and suggesting at least one of the outermost conductor pattern and the innermost conductor pattern (225) is connected to an interlayer connection conductor (210a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outermost conductor pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Lee for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding which eliminate noise (Col. 4, Lines 23-39).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura as applied to claim 5 above, and further in view of Muto [U.S. Pub. No. 2008/0197963].
Regarding Claim 6, Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura shows the claimed invention as applied above but does not explicitly show at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor.
Muto shows a device (Fig. 2) teaching and suggesting at least one of the outer dummy pattern (31) and the innermost conductor pattern is connected to an interlayer connection conductor (29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the outer dummy pattern and the innermost conductor pattern is connected to an interlayer connection conductor as taught by Muto for the device as disclosed by Park et al. in view of Bertels, Jeong et al., Takeda, and Kawamura to facilitate electrical connection to another layer such as grounding (Paragraph [0107]).


    PNG
    media_image1.png
    470
    575
    media_image1.png
    Greyscale

Drawing 1

Response to Arguments
Applicant’s arguments with respect to claim(s) 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837